DETAILED ACTION
The action is in response to communications filed on 3/16/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Xin Li on May 20 2022. 
The application has been amended as follows:

In the claims
1.    (Currently Amended) A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for providing a response to a query, the method comprising: 
obtaining, by a propagator node, in response to a value of a synchronization parameter being changed by a local node from a first bit value previously set by the propagator node to a second bit value different from the first bit value, a local data sketch generated by the local node based on an online data stream, wherein the local data sketch includes a predetermined number of data elements having hash values lower than a threshold, and wherein the first bit value indicates completion of updating a data sketch with a previous local data sketch and the second bit value indicates that the local data sketch is ready to be propagated to [[a]] the data sketch; 
updating, by the propagator node, the data sketch based on the obtained local data sketch to provide a summary of the online data stream;
setting, by the propagator node, in response to completion of the update of the data sketch based on the obtained local data sketch, the value of the synchronization parameter from the second bit value back to the first bit value;
propagating, by the propagator node to the local node, the synchronization parameter having the first bit value to cause the local node to update an attribute associated with the local sketch for processing subsequent data from the online data stream; 
generating, by the propagator node, [[a]] the response to [[a]] the query based on the updated data sketch; and
sending the response to a user associated with the query. 

2.	(Currently Amended) The method of claim 1, further comprising:
, repeating the steps of obtaining, updating, and setting. 

3.	(Currently Amended) The method of claim 1, wherein the data sketch is a theta sketch and the step of updating further comprises:
merging the predetermined number of data elements included in the local data sketch with data elements included in the theta sketch until a stopping criterion in satisfied. 

4.	(Currently Amended) The method of claim 3, wherein the second bit value is zero and the first bit value corresponds to a second threshold associated with the theta sketch. 

5.	(Currently Amended) The method of claim 4, wherein the generated response is computed as a ratio of a number of data elements included in the theta sketch to the second threshold associated with the theta sketch. 

6.	(Original) The method of claim 1, wherein the data sketch is a quantile sketch, the quantile sketch being an array having multiple levels, each level being configured to hold a fixed number of data elements.

7.	(Original) The method of claim 6, wherein the step of generating further comprises:
generating, in accordance with the quantile sketch, a sorted array of data elements based on a first criterion; 
generating a weights array associated with the sorted array;
identifying an index location of the weights array based on a second criterion;
providing the data element located at the index location in the sorted array as the response to the query. 

8.	(Currently Amended) A non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method for providing a response to a query, the method comprising: 
obtaining, in response to a value of a synchronization parameter being changed by a local node from a first bit value previously set by the propagator node to a second bit value different from the first bit value, a local data sketch generated by the local node based on an online data stream, wherein the local data sketch includes a predetermined number of data elements having hash values lower than a threshold, and wherein the first bit value indicates completion of updating a data sketch with a previous local data sketch and the second bit value indicates that the local data sketch is ready to be propagated to [[a]] the data sketch;
updating the data sketch based on the obtained local data sketch to provide a summary of the online data stream;
setting, in response to completion of the update of the data sketch based on the obtained local data sketch, the value of the synchronization parameter from the second bit value back to the first bit value;
propagating, to the local node, the synchronization parameter having the first bit value to cause the local node to update an attribute associated with the local sketch for processing subsequent data from the online data stream; 
generating [[a]] the response to [[a]] the query based on the updated data sketch; and
sending the response to a user associated with the query. 

9.	(Currently Amended) The medium of claim 8, wherein the method further comprises:
, repeating the steps of obtaining, updating, and setting. 

10.	(Currently Amended) The medium of claim 8, wherein the data sketch is a theta sketch and the step of updating further comprises:
merging the predetermined number of data elements included in the local data sketch with data elements included in the theta sketch until a stopping criterion in satisfied. 

11.	(Currently Amended) The medium of claim 10, wherein the second bit value is zero and the first bit value corresponds to a second threshold associated with the theta sketch. 

12.	(Currently Amended) The medium of claim 11, wherein the generated response is computed as a ratio of a number of data elements included in the theta sketch to the second threshold associated with the theta sketch. 

13.	(Original) The medium of claim 8, wherein the data sketch is a quantile sketch, the quantile sketch being an array having multiple levels, each level being configured to hold a fixed number of data elements.

14.	(Original) The medium of claim 13, wherein the step of generating further comprises:
generating, in accordance with the quantile sketch, a sorted array of data elements based on a first criterion; 
generating a weights array associated with the sorted array;
identifying an index location of the weights array based on a second criterion;
providing the data element located at the index location in the sorted array as the response to the query. 

15.	(Currently Amended) A system having at least one processor, storage, and a communication platform capable of connecting to a network for providing a response to a query, the system comprising:
a receiving unit, implemented by the at least one processor, configured for obtaining, in response to a value of a synchronization parameter being changed by a local node from a first bit value previously set by the propagator node to a second bit value different from the first bit value, a local data sketch generated by the local node based on an online data stream, wherein the local data sketch includes a predetermined number of data elements having hash values lower than a threshold, and wherein the first bit value indicates completion of updating a data sketch with a previous local data sketch and the second bit value indicates that the local data sketch is ready to be propagated to [[a]] the data sketch;
an updating unit, implemented by the at least one processor, configured for updating the data sketch based on the obtained local data sketch to provide a summary of the online data stream;
a parameter resetting unit, implemented by the at least one processor, configured for 
	setting, in response to completion of the update of the data sketch based on the obtained local data sketch, the value of the synchronization parameter from the second bit value back to the first bit value; and
	 propagating, to the local node, the synchronization parameter having the first bit value to cause the local node to update an attribute associated with the local sketch for processing subsequent data from the online data stream; and
a response processing unit, implemented by the at least one processor, configured for
	generating [[a]] the response to [[a]] the query based on the updated data sketch; and
	sending the response to a user associated with the query. 

16.	(Currently Amended) The system of claim 15, wherein the parameter resetting unit is further configured for 
, initiating a repletion of the steps of obtaining, updating, and setting. 

17.	(Currently Amended) The system of claim 15, wherein the data sketch is a theta sketch and the updating unit is further configured for:
merging the predetermined number of data elements included in the local data sketch with data elements included in the theta sketch until a stopping criterion in satisfied. 

18.	(Currently Amended) The system of claim 17, wherein the second bit value is zero and the first bit value corresponds to a second threshold associated with the theta sketch. 

19.	(Currently Amended) The system of claim 18, wherein the generated response is computed as a ratio of a number of data elements included in the theta sketch to the second threshold associated with the theta sketch. 

20.	(Original) The system of claim 15, wherein the data sketch is a quantile sketch, the quantile sketch being an array having multiple levels, each level being configured to hold a fixed number of data elements, and wherein the response processing unit is further configured for:
generating, in accordance with the quantile sketch, a sorted array of data elements based on a first criterion; 
generating a weights array associated with the sorted array;
identifying an index location of the weights array based on a second criterion;
providing the data element located at the index location in the sorted array as the response to the query. 

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Coster et al. US2015/0163104 discloses a system where local nodes transmitting sketches to central node in response to central node requesting for transmission or based on regular time interval. Lugowski et al. US2018/0268474 teaches having periodic or scheduled times to transmit local sketch update which then updates the global sketch and global sketch can for example by updates once per minute. Rhodes et al. US8819038 teaches transforming data stream data to generate sketches.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of propagating local data sketches to update global data sketch based on bits representing state of update The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153